COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                 FORT
WORTH
 
 
                                        NO.
2-05-331-CV
 
 
SOCORRO RODRIGUEZ                                                         APPELLANT
 
                                                   V.
 
CHARLES GORDON MCADAMS, M.D.                                        APPELLEE
 
                                              ------------
 
            FROM
THE 67TH DISTRICT COURT OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM
OPINION[1]
 
                                              ------------
Appellant Socorro Rodriguez
appeals from the trial court=s judgment signed April 8, 2005. 
Appellant filed a motion for new trial on April 13, 2005.  As a result, the notice of appeal was due
July 7, 2005.[2]  It was not filed until September 14, 2005.




Because the notice of appeal
was untimely, we sent a letter to Appellant requesting a response showing
grounds for continuing the appeal, as it appeared we lacked jurisdiction.  In response, we received a motion to reinstate
the case on the docket, which we treat as a motion to retain the case on the
docket.  But the motion does not show
grounds for continuing the appeal. 
Accordingly, we dismiss this case for want of jurisdiction.[3]
 
PER CURIAM
PANEL D:   DAUPHINOT, HOLMAN, and
GARDNER, JJ.
DELIVERED:  November 10, 2005




[1]See Tex.
R. App. P. 47.4.


[2]See Tex.
R. App. P. 26.1(a).


[3]See Tex. R.
App. P. 25.1, 26.1
(together providing that appellate court has jurisdiction over timely filed
notice of appeal); 42.3(a); 43.2(f).